

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 32

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. Smith (for himself,

			 Mrs. Feinstein, and

			 Mr. Durbin) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		CONCURRENT RESOLUTION

		Expressing the sense of Congress that the

		  Government of the Russian Federation should issue a clear and unambiguous

		  statement of admission and condemnation of the illegal occupation and

		  annexation by the Soviet Union from 1940 to 1991 of the Baltic countries of

		  Estonia, Latvia, and Lithuania.

	

	

		Whereas

			 the incorporation in 1940 of the Baltic countries of Estonia, Latvia, and

			 Lithuania into the Soviet Union was an act of aggression carried out against

			 the will of sovereign people;

		Whereas

			 the United States was steadfast in its policy of not recognizing the illegal

			 Soviet annexation of Estonia, Latvia, and Lithuania;

		Whereas

			 the Russian Federation is the successor state to the Soviet Union;

		Whereas

			 the Molotov-Ribbentrop Pact of 1939, including its secret protocols, between

			 Nazi Germany and the Soviet Union provided the Soviet Union with the

			 opportunity to occupy and annex Estonia, Latvia, and Lithuania;

		Whereas

			 the occupation brought countless suffering to the Baltic peoples through

			 terror, killings, and deportations to Siberian concentration camps;

		Whereas

			 the peoples of Estonia, Latvia, and Lithuania bravely resisted Soviet

			 aggression first through armed resistance movements and later through political

			 resistance movements;

		Whereas

			 the Government of Germany renounced its participation in the Molotov-Ribbentrop

			 Pact of 1939 and publicly apologized for the destruction and terror that Nazi

			 Germany unleashed on the world;

		Whereas, in 1989, the Congress of Peoples’

			 Deputies of the Soviet Union declared the Molotov-Ribbentrop Pact of 1939

			 void;

		Whereas

			 the illegal occupation and annexation of the Baltic countries is one of the

			 largest remaining unacknowledged incidents of oppression in Russian

			 history;

		Whereas

			 a declaration of acknowledgment of such incident by the Russian Federation

			 would lead to improved relations between the people of Estonia, Latvia, and

			 Lithuania and the people of Russia, would form the basis for improved relations

			 between the governments of the countries, and strengthen stability in the

			 region;

		Whereas

			 the Russian Federation is to be commended for beginning to acknowledge grievous

			 and regrettable incidents in their history, such as admitting complicity in the

			 massacre of Polish soldiers in the Katyn Forest in 1940;

		Whereas

			 the truth is a powerful weapon for healing, forgiving, and reconciliation, but

			 its absence breeds distrust, fear, and hostility; and

		Whereas

			 countries that cannot clearly admit their historical mistakes and make peace

			 with their pasts cannot successfully build their futures: Now, therefore, be

			 it

		

	

		That it is the sense of Congress that the

			 Government of the Russian Federation should issue a clear and unambiguous

			 statement of admission and condemnation of the illegal occupation and

			 annexation by the Soviet Union from 1940 to 1991 of the Baltic countries of

			 Estonia, Latvia, and Lithuania, the consequence of which will be a significant

			 increase in good will among the affected peoples and enhanced regional

			 stability.

		

